Order filed November 30, 2020




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-19-00973-CV
                                  ____________

                        BEATRICE FOOTS, Appellant

                                        V.

                      JIMMIE ANDREPOINT, Appellee


                 On Appeal from the Co Civil Ct at Law No 3
                           Harris County, Texas
                      Trial Court Cause No. 1060830

                                   ORDER

      The clerk’s record was filed December 31, 2019. Our review has determined
that a relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain the following:

   • The transcript from the justice court, filed on or about March 31, 2015;
   • The defendant’s original answer, filed on or about April 3, 2015; and
   • The court’s charge and the jury’s verdict, filed on or about August 30, 2019.
     The Harris County Clerk is directed to file a supplemental clerk’s record on
or before December 7, 2020 containing the following:

   • The transcript from the justice court, filed on or about March 31, 2015;
   • The defendant’s original answer, filed on or about April 3, 2015; and
   • The court’s charge and the jury’s verdict, filed on or about August 30, 2019.


       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.

                                   PER CURIAM



Panel Consists of Justices Christopher, Wise and Hassan.